Citation Nr: 0707147	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issues of entitlement to a TDIU and entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.



FINDING OF FACT

The veteran's bilateral hip disability is causally related to 
his active duty service.



CONCLUSION OF LAW

The veteran's bilateral hip disability was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the grant of service 
connection for bilateral hip disability, discussion of VCAA 
is not necessary.  The veteran is not prejudiced by the 
Board's adjudication of this matter at this time.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam, and is a recipient of the Purple Heart.

The Board notes initially that there are no service medical 
records on file with regard to his period of service from 
October 1954 to April 1974.  The veteran claims that in 1968 
or 1969, during service in Vietnam, he was blown out of a 
foxhole and sustained shrapnel injuries.  He claims that as a 
result of the rocket blast, he sustained multiple injuries to 
his forearm, knee, legs, and abrasions to his face and head.  
He claims that his knee was bloody due to shrapnel and due to 
falling on rocket fragments.  The veteran claims that his 
current hip disabilities are as a result of injuries 
sustained during this in-service event.

A March 1975 Report of Medical Examination reflects a finding 
of multiple scars on the left knee, legs and foot.  The lower 
extremities were clinically evaluated as normal.  An 
examination performed for separation purposes in September 
1977 reflects a finding of multiple scars on the left knee, 
leg and foot, and right leg.  The lower extremities were 
clinically evaluated as normal.  A Report of Medical History 
completed by the veteran in September 1977 reflects that he 
checked the "Yes" box with regard to "lameness."  Remarks 
from the examining physician reflect that the veteran had a 
tendency to drag his left leg since 1968 in RVN when he fell 
into a foxhole and bruised his left thigh and knee.  

Subsequent to service, the veteran underwent several VA 
examinations as a result of complaints related to the left 
knee.  He underwent VA examinations in December 1977, August 
1979, and December 1985.  Service connection is in effect for 
scars to the left knee, rated noncompensably disabling, per 
an October 1985 Board decision.  

A March 1992 private treatment record reflects an initial 
diagnosis of severe osteoarthritis of both hips with left 
being symptomatic.  Subsequent treatment records reflect 
diagnoses and treatment related to the veteran's hips.

In June 1999, the veteran's treating physician, L. C. Towne, 
M.D., in noting the veteran's report of being thrown from a 
bunker by rocket blast and sustaining injury to his "entire 
body" but especially both knees, opined that the veteran's 
current severe osteoarthritis in both hips was germane to 
combat injuries.

In July 1999, a VA physician diagnosed severe osteoarthritis 
of both hips, and no evidence of any significant pathology 
related to the knee joints.  Thus, the examiner opined that 
it would appear that the pain the veteran complained of in 
his knees over the years is a referred pain from the hips.  
The examiner opined that it is at least as likely as not that 
the veteran demonstrated significant arthritis changes of the 
hips when his knees were apparently examined through the VA 
system in 1980 or 1981, and thus it is at least as likely as 
not that injuries sustained while in military service could 
very well have precipitated the hip pathology.

In January 2000, however, a VA orthopedist disagreed with the 
July 1999 VA physician's opinion.  The orthopedist opined 
that the injury sustained in service, while probably severe, 
was not the problem which caused the arthritis in the hip 
joints.

In April 2000, Dr. Towne offered an opinion that the veteran 
sustained injuries to both hips following the rocket blast 
that threw him into the air and that he presented with knee 
pain for this condition and probably was missed all during 
the years.  The physician reasoned that it was known 
orthopedically that patients with knee pain can have 
pathology in their hips.  The reason is that the obturator 
nerve which arises from the ventral division of the second, 
third, and fourth lumbar nerves gives off an articular branch 
to the hip and then continues to descend down to the medial 
aspect of the knee where it pierces the deep fascia 
communicating with the saphenous nerve and then is 
distributed to the skin of the tibial side of the leg as low 
down as its middle.  Gross Anatomy Textbook, page 982.

In July 2000, a VA physician opined that the veteran's 
bilateral hip disabilities have no relationship to the 
claimed bunker injury, opining that the arthritis of the hip 
joints is related to his general body constitution and 
heredity.  The examiner stated that there was no convincing 
evidence of an obturator neuropathy.

In January 2007, the Board sought the opinion of an 
independent medical expert.  In February 2007, a physician 
and Assistant Professor of Orthopaedic Surgery, offered an 
independent medical opinion with regard to the nature and 
etiology of the veteran's claimed bilateral hip disability.  
Upon review of the claims folder, to include medical records, 
the physician noted that the veteran did complain 
intermittently of knee pain, however, the record also 
reflects during the time frame between injury and diagnosis 
in and about 1992, he was active and productive.  With regard 
to the medical opinions that the veteran's reported knee pain 
was secondary to referred pain from his hips, the physician 
stated that this could be a common presentation, and is well 
accepted in the orthopaedic community.  The physician 
explained that in the development of osteoarthritis, trauma 
is a recognized nidus in the initiation of this disease 
process.  However, many individuals will develop like similar 
conditions to the veteran without any history of trauma.  The 
physician concluded that it is at least as likely as not that 
the veteran's bilateral hip disability is etiologically 
related to his active service.

As detailed hereinabove, there are multiple conflicting 
medical opinions of record with regard to the issue of 
entitlement to service connection for bilateral hip 
disability with regard to the etiological relationship 
between his current hip disabilities and injuries sustained 
in service.  While acknowledging the negative opinions of 
record, the Board finds that the preponderance of the 
evidence supports a finding that the veteran's bilateral hip 
disability is etiologically related to injuries sustained in 
service.  Specifically, the Board accepts the February 2007 
independent medical opinion as being the most probative 
medical evidence on the subject, as it was based on a review 
of all historical records, and it contains detailed rationale 
for the medical conclusions.  See Boggs v. West, 11 Vet. App. 
334 (1998).  Given the depth of the examination report, and 
the fact that it was based on a review of the applicable 
record, the Board finds that it is probative and material to 
the veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  Thus, the Board concludes that the medical evidence 
supports a finding that his bilateral hip disability is 
causally related to service.  


ORDER

Entitlement to service connection for bilateral hip 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




REMAND

In light of the favorable determination discussed hereinabove 
pertaining to the issue of entitlement to service connection 
for bilateral hip disability, the issues of entitlement to a 
TDIU and entitlement to automobile and adaptive equipment or 
for adaptive equipment only, are deferred pending rating of 
the veteran's service-connected bilateral hip disability.  
Such rating could lead to a higher combined service 
connection rating, and such favorable determination could 
impact the individual unemployability issue, and entitlement 
to automobile and adaptive equipment issue.  Thus, 
adjudication of these issues are deferred pending rating the 
veteran's service-connected bilateral hip disability.  

Accordingly, the case is REMANDED for the following action:

After effectuating the above decision and 
completing any other development deemed 
appropriate, review the expanded record 
and readjudicate the issues of 
entitlement to a TDIU, and entitlement to 
automobile and adaptive equipment or for 
adaptive equipment only.  If any benefit 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


